Citation Nr: 0631083	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  03-10 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In November 2004, the Board remanded the 
veteran's claim to the RO for additional development.  The 
case has been returned to the Board for appellate review.

The veteran submitted a statement to the RO in October 2005, 
which was subsequent to the RO's final consideration of his 
claim.  Because the statement does not include new evidence 
and constitutes contentions duplicative of previous 
arguments, the Board finds that remand to the RO for a 
supplemental statement of the case is not required.  See 
38 C.F.R. §§ 19.31, 19.37 (2006).


FINDING OF FACT

Since the effective date of the grant of service connection, 
the veteran's diabetes mellitus has required the use of 
insulin and a restricted diet; regulation of activities has 
not been shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.119 (Diagnostic Code 7913) (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a February 2005 notice letter, 
the RO notified the veteran and his representative of the 
legal criteria governing his claim.  The veteran was 
specifically told what the evidence must show in order to 
support a higher initial evaluation.  In a statement of the 
case (SOC) in December 2002, as well as supplemental SOCs in 
September 2003, January 2004, and August 2005, the RO 
notified them of the evidence that had been considered in 
connection with the veteran's claim and the bases for the 
denial of his claim.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received notice of the information and evidence 
needed to substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the February 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA is responsible for getting relevant records 
from any Federal agency, including VA hospitals.  It will 
also make reasonable efforts to obtain relevant records not 
held by a Federal agency, including records from local 
governments, private doctors and hospitals, and employers.  
The RO also requested that the veteran identify any medical 
providers from whom he wanted the RO to obtain and consider 
evidence.  Specifically, the RO sent the veteran an 
authorization form regarding a record request for the 
Advocate Health Center.  Additionally, the notice letter told 
the veteran it is his responsibility to make sure the RO 
receives all requested records not in the possession of a 
Federal department or agency.  Consequently, the Board finds 
that the veteran has been put on notice to submit any 
pertinent evidence that he may possess.

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Additionally, the RO 
properly re-adjudicated the claim in the August 2005 
supplemental SOC, which followed the February 2005 notice 
letter.  See Prickett v. Nicholson, No. 04-0140 (U.S. Vet. 
App. Sept. 11, 2006).  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  Moreover, while the notice did not refer to 
criteria for assigning an effective date, see Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), that question is not 
before the Board and is not raised by the Board's order set 
forth herein.  Consequently, a remand of the case is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Centers (VAMC) in 
Chicago, Illinois.  Records from multiple private treatment 
providers identified by the veteran have also been obtained.  
Additionally, in November 2001, May 2003, and August 2005, 
the RO provided the veteran with VA examinations in relation 
to his claim, the reports of which are of record.  Finally, 
the veteran was afforded a video conference hearing before 
the undersigned Board member in September 2004, the report of 
which is also of record.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2006).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran's diabetes mellitus is evaluated as 20 percent 
disabling under 38 C.F.R. § 4.119 (Diagnostic Code 7913) 
(2006).  Under that code, a 20 percent rating is assigned for 
diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet.  A 40 percent 
rating is warranted for requiring insulin, restricted diet, 
and regulation of activities.  A 60 percent rating is 
warranted for requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent rating is warranted for 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119 
(Diagnostic Code 7913).

A review of the medical evidence reveals that the veteran has 
been diagnosed with diabetes mellitus since at least 1988.  
It is shown, since the effective date of the grant of service 
connection, that the veteran has been required to take 
insulin and that he has been advised to follow a restricted 
diabetic diet.  However, the evidence does not indicate that 
the veteran's activities have been or are currently regulated 
due to diabetes mellitus.  As noted, in order for a higher 40 
percent rating to be warranted, the evidence would have to 
establish that the veteran's diabetes mellitus requires 
insulin use, restricted diet, and regulation of activities.

The veteran and his representative contend, among other 
things, that his diabetes mellitus does require regulation of 
activities.  The Board notes that the term "regulation of 
activities" is defined in the regulations.  The first 
paragraph of the diagnostic code indicates that "regulation 
of activities" means "avoidance of strenuous occupational 
and recreational activities."  38 C.F.R. § 4.119 (Diagnostic 
Code 7913).  The Board is bound by this definition.

The veteran's treatment records, including those of physician 
J.C, D.O., do not indicate that the veteran's diabetes 
mellitus has required the regulation of activities, as 
defined above.  In fact, the evidence tends to show that the 
veteran's treatment providers have encouraged him to 
exercise, not to avoid it.  A March 1990 record from the 
Michael Reese Health Plan reflects a recommendation to 
increase activity.  A January 1998 record from Humana advises 
the veteran to walk briskly four times per week.  An August 
1999 Advocate Health Center record indicates a discussion of 
exercise.  Finally, a March 2003 record from the Hyde Park 
Clinic notes a discussion of daily use of an exercise 
bicycle.  This evidence does not indicate that diabetes 
mellitus has required the veteran to avoid strenuous 
occupational and recreational activities.  The veteran 
testified that Dr. J.C. advised him to regulate his 
activities.  However, there is no evidence of such in the 
treatment records.

Furthermore, VA examiners have not indicated that the 
veteran's diabetes mellitus has required or currently 
requires the regulation of activities.  A November 2001 VA 
examiner reported that the veteran was on a regimen of 
insulin but had no other symptoms or complications related to 
his diabetes mellitus.  A May 2003 VA examiner diagnosed the 
veteran with diabetes mellitus and reported there was no 
activity restriction.  Lastly, an August 2005 VA examiner 
diagnosed the veteran with moderate diabetes mellitus and 
reported that his daily activities were not restricted.

Due to the medical evidence demonstrating a requirement of 
insulin use and a restricted diet, the Board finds that a 20 
percent rating for the veteran's service-connected diabetes 
mellitus is appropriate.  A 40 percent rating is not 
warranted as the private and VA treatment records, as well as 
the three VA examinations, do not show that a regulation of 
activities is required.  See 38 C.F.R. § 4.119 (Diagnostic 
Code 7913).  This is so since the effective date of the grant 
of service connection.

The Board also finds that the veteran's disability does not 
meet the criteria found in the higher ratings of 60 or 100 
percent, as described above.  The medical evidence, since the 
effective date of the grant of service connection, reflects 
that the veteran has not experienced episodes of ketoacidosis 
or hypoglycemic reactions.  Also, the veteran has not 
undergone the requisite frequency of hospitalizations or 
visits to diabetic care providers as set forth in the rating 
criteria.  This was confirmed during the most recent VA 
examination in August 2005.

The veteran's representative also contends that the Board's 
November 2004 remand instructions were not followed and the 
case should be remanded again for another examination and 
another record request.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  The Board finds that its remand 
instructions were followed by the RO and another remand is 
not necessary.  The August 2005 VA examiner reviewed the 
claims file and set forth a report containing the results of 
a through examination of the veteran and an opinion as to the 
severity of his diabetes mellitus.  The RO retrieved the 
current VA treatment reports.  The RO sent the veteran an 
authorization form for obtaining records from the Advocate 
Health Center, which does not appear to have been returned to 
the RO.  Finally, as described above, the RO furnished the 
veteran with a sufficient VCAA notice letter in February 
2005.  Accordingly, because the RO complied with the Board's 
instructions, a Stegall remand is not appropriate.

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that diabetes mellitus reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2006).  In this case, there is no 
evidence showing that the disability results in marked 
interference with employment (i.e., beyond that contemplated 
in the evaluation assigned), or frequent periods of 
hospitalization, or evidence showing that the disability 
otherwise renders impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the veteran's written contentions 
with regard to his claim for a higher initial rating for his 
service-connected diabetes mellitus.  While the Board does 
not doubt the sincerity of the veteran's belief that his 
disability is more severe than it is currently rated, as a 
lay person without the appropriate medical training or 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter-such as the severity of a 
current disability as evaluated in the context of the rating 
criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the 
appeal of an initial rating in excess of 20 percent for 
diabetes mellitus must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's appeal, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

An initial evaluation in excess of 20 percent for diabetes 
mellitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


